
	
		III
		110th CONGRESS
		2d Session
		S. RES. 479
		IN THE SENATE OF THE UNITED STATES
		
			March 11, 2008
			Ms. Murkowski (for
			 herself, Mr. Tester,
			 Mr. Smith, and Mr. Baucus) submitted the following resolution;
			 which was considered and agreed to
		
		RESOLUTION
		Designating March 20, 2008, as “Second
		  Annual National Native HIV/AIDS Awareness Day”.
	
	
		Whereas the number of human immunodeficiency virus and
			 acquired immunodeficiency syndrome (hereafter HIV/AIDS) cases
			 among American Indian and Alaska Native communities has been increasing at an
			 alarming rate and poses a significant threat to the public health of Native
			 communities;
		Whereas American Indians and Alaska Natives have the 3rd
			 highest rate of HIV/AIDS infection in the United States, after Blacks and
			 Hispanics;
		Whereas, according to the Centers for Disease Control and
			 Prevention HIV/AIDS Surveillance Report published in 2005, the rate per 100,000
			 persons of HIV/AIDS diagnosis for American Indians and Alaska Natives was
			 10.4;
		Whereas American Indians and Alaska Natives experience the
			 highest disease and mortality rates in the United States compared to other
			 racial and ethnic groups, due to socioeconomic factors that include
			 consistently high rates of poverty, inadequate education, and a lack of access
			 to quality health services;
		Whereas certain risk factors exist among Indian and Alaska
			 Native populations that elevate the threat of the HIV/AIDS epidemic, including
			 high rates of sexually transmitted diseases and substance abuse;
		Whereas, according to the 2005 Centers for Disease Control
			 and Prevention Sexually Transmitted Disease Surveillance Report, American
			 Indians and Alaska Natives have the 2nd highest infection rates of gonorrhea
			 and chlamydia in the United States and the 3rd highest infection rate of
			 syphilis;
		Whereas, according to the 2005 National Survey on Drug Use
			 and Health, American Indians and Alaska Natives had a 12.8 percent higher rate
			 of illicit drug use than any other races or ethnicities;
		Whereas, during the years 1997–2004, of persons who had
			 received a diagnosis of HIV/AIDS, American Indians and Alaska Natives had
			 survived a shorter time than had Asians and Pacific Islanders, Whites, or
			 Hispanics;
		Whereas, after 9 years, 67 percent of American Indians and
			 Alaska Natives who had been diagnosed with HIV/AIDS were alive, compared to 66
			 percent of Blacks, 74 percent of Hispanics, 75 percent of Whites, and 81
			 percent of Asians and Pacific Islanders;
		Whereas, from 2001 through 2004, the estimated number of
			 HIV/AIDS cases increased among Whites, Asians and Pacific Islanders, and
			 American Indians and Alaska Natives, and decreased among Blacks and Hispanics;
			 and
		Whereas, from 2000 through 2004, the estimated number of
			 deaths among persons with AIDS decreased among Whites, Blacks, and Asians and
			 Pacific Islanders, but increased among American Indians and Alaska Natives:
			 Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 seriousness of the spread and threat of the human immunodeficiency virus and
			 acquired immunodeficiency syndrome (HIV/AIDS) epidemic in American Indian and
			 Alaska Native communities;
			(2)encourages
			 Federal, State, and tribal governments as well as Indian organizations and
			 health care providers to coordinate efforts in HIV/AIDS testing and in the
			 promotion of prevention activities to further efforts in the reduction of
			 HIV/AIDS infection rates among American Indians and Alaska Natives; and
			(3)designates March
			 20, 2008, as Second Annual National Native HIV/AIDS Awareness
			 Day.
			
